Citation Nr: 0844464	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  05-31 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for urinary urgency and 
hesitancy, to include as secondary to service-connected 
lumbar strain with degenerative disc and joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1987 to 
October 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO), 
that denied the veteran's claim of entitlement to service 
connection for pain in the lower back with no feeling from 
the midriff area down to feet in both legs and buttocks, 
with decreased weakness in both legs, difficulty urinating, 
and a decrease in sex drive.  

By rating decision dated in January 2008, the RO granted the 
veteran's claim of entitlement to service connection for 
lumbar strain with degenerative disc and joint disease, 
right lower extremity radiculopathy, and left lower 
extremity radiculopathy, effective October 14, 2003.  The 
January 2008 rating decision also awarded the veteran 
special monthly compensation based on loss of use of 
creative organ, effective February 13, 2007.  Thus, the 
veteran's claim for service connection for urinary urgency 
and hesitancy appears to remain on appeal.

In October 2008, the veteran was scheduled to appear at a 
personal hearing over which a Veterans Law Judge of the 
Board would have presided while at the RO.    However, the 
veteran failed to appear as scheduled.  As such, his request 
for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.703 
(2008). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide his claim so that he is afforded every 
possible consideration.

Initially, the Board notes that the veteran's service-
connected lumbar strain with degenerative disc and joint 
disease is currently rated under Diagnostic Code 5242 of the 
Schedule for Rating Disabilities which provides for 
degenerative arthritis of the spine.  Degenerative arthritis 
established by X-ray findings is evaluated on the basis of 
limitation of motion of the specific joint or joints 
involved.  See Diagnostic Code 5003.  Limitation of motion 
of the spine is rated pursuant to the criteria found in the 
General Formula for Diseases and Injuries of the Spine.  
Note (1) of the General Formula for Diseases and Injuries of 
the Spine indicates that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  It is unclear whether the 
veteran's reported urinary urgency and hesitancy is a 
manifestation of the underlying lumbar strain with 
degenerative disc and joint disease; whether it is a 
separate disability secondary to the service-connected 
lumbar strain with degenerative disc and joint disease; or 
whether the veteran has a current disability manifested by 
urinary urgency and hesitancy that is otherwise related to 
his period of active service.

In this regard, the Board notes that service connection may 
also be established on a secondary basis for a disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2008).  
Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a) (2008); Allen v. 
Brown, 7 Vet. App. 439 (1995).

Upon VA examination dated in May 2004, the examiner opined 
that because there was no atrophy of the posterior or 
anterior cervical muscles, that it was less than likely that 
the veteran had any disability related to the urinary tract 
that could be discerned at the time of the examination.  
Further, upon examination in January 2008, it appears that 
the examiner considered the veteran's complaints of urinary 
urgency and hesitancy as symptomology of erectile 
dysfunction, and therefore, did not provide a diagnosis or 
render an opinion as to the etiology of said urinary urgency 
and hesitancy.  Medical evidence of record, however, 
indicates that the veteran has been noted to have a urinary 
problem on a number of occasions.  Thus, it remains unclear 
to the Board if a current diagnosis of any genitourinary 
disorder  is appropriate in this case, and as noted above, 
whether it is a manifestation of the underlying lumbar 
strain with degenerative disc and joint disease; whether it 
is a separate disability secondary to the service-connected 
lumbar strain with degenerative disc and joint disease; or 
whether the veteran has a current disability manifested by 
urinary urgency and hesitancy that is otherwise related to 
his period of active service.

Thus, on remand, the RO/AMC should provide the veteran with 
a VA examination, and a specific medical opinion as to the 
veteran's current genitourinary disorder should be obtained.  
Assistance by VA includes obtaining a medical opinion when 
such an opinion is necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2008).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the 
veteran for an appropriate VA 
examination to ascertain the nature and 
etiology of any current genitourinary 
disorder found on examination.  The 
examiner should note all relevant 
pathology associated with the veteran's 
genitourinary system.  Any diagnostic 
testing deemed necessary should be 
undertaken.  The veteran's entire 
claims file, to include a copy of this 
Remand, must be made available to the 
examiner in conjunction with conducting 
the examination of the veteran.  The 
examiner should annotate his report to 
reflect review of the claims file was 
undertaken.  A discussion of the 
veteran's documented medical history 
and assertions should be included.

a.  The examiner should specifically 
opine as to whether it is at least as 
likely as not that any current 
genitourinary disorder found on 
examination is related to the veteran's 
period of active service.  

b.  The examiner should specifically 
opine as to whether it is at least as 
likely as not that any current 
genitourinary disorder found on 
examination is a neurologic 
abnormality, including, but not limited 
to, a bladder impairment, related to 
the service-connected lumbar strain 
with degenerative disc and joint 
disease.

c.  The examiner should also determine 
whether any genitourinary disorder 
found on examination was caused by, or 
is aggravated by the veteran's service-
connected lumbar strain with 
degenerative disc and joint disease.  
If the service-connected lumbar strain 
with degenerative disc and joint 
disease aggravates (i.e., permanently 
worsens) the genitourinary disorder, 
the examiner should identify the 
percentage of disability which is 
attributable to the aggravation.

A complete rationale for any opinion 
expressed should be provided.  It is 
requested that the examiner discuss the 
prior medical evidence in detail and 
reconcile any contradictory evidence.

2.  The RO/AMC will then review the 
veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to those 
directed above, is required.  If further 
action is required, it should be 
undertaken prior to further claim 
adjudication.

3.  The RO/AMC will then readjudicate 
the veteran's claim, to include 
consideration of any additional evidence 
obtained as a result of this Remand.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purposes of this remand are to 
obtain additional information and comply with all due 
process considerations. No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.   §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




